DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30 2021 has been entered.
 
Response to Amendments
	3.	The amendments filed on August 30, 2021 have been entered in the above-identified application. Claims 16 and 33 are amended. Claims 1-15, 26-28, 34, and 35 are canceled. Claims 16-25 and 29-33 are pending and under consideration. 

Claim Rejections - 35 USC § 103
4.	Claims 16-20, 22-25, 29-32, are rejected under 35 U.S.C. 103 as being unpatentable over Akai (US 20120125547, already made of record) and further in view of Fushimi (JP 2014198928, already made of record).
Regarding claims 16 and 18, Akai discloses laminated sheets comprising one or more cellulose sheets that may be laminated without adhesives (Akai Para 230) when at least one sheet comprises impregnated resin (Akai Paras 140-147), e.g. two impregnated cellulose sheets may be directly laminated. Akai discloses the cellulose has fiber diameter (width) of 100 nm or less (meeting the newly added limitation that the fiber width of is nm or less) (Akai Para 126). Akai discloses the sheet may contain chemically modified cellulose (Akai Para 67), i.e. cellulose derivatives. Akai discloses each cellulose sheet may have a thickness of preferably 5 to 250 microns and may 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Akai does not explicitly disclose mixtures of chemically modified cellulose or other oxygen-containing organic compounds.
Fushimi discloses mixing fibers other than fine fibrous cellulose, such as regenerated fibers (cellulose derivatives) that may be chemically treated (Fushimi Para 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the alternative fiber selection of Fushimi in the cellulose preparation of Akai, such as a mixture in minor amounts, in order to gain the benefit of using recycled fibers taught by Fushimi (Fushimi Para 46).

Regarding claim 17, Akai discloses composite structures with a thickness of 10 microns to 10 cm, preferably more than 50 microns (Akai Para 236).

Regarding claim 19, Akai discloses light transmittance of greater than 90% (Akai Para 241).

Regarding claim 20, Akai discloses low haze value such as less than 3 (Akai Paras 240, 241) such values being measured in percent (Akai Paras 269, 312, Table 1).

Regarding claim 22, Akai discloses tensile modulus of preferably greater than 5 GPa (Akai Para 246).

Regarding claims 23, 24, Akai discloses the chemical modification of the cellulose fibers is preferably done to a degree such that hydrophilicity is 
Akai does not disclose the specific property (curling curvature measured in specific conditions of humidity change) as presently claimed. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust reduce hydrophilicity and thus sensitivity to humidity of the cellulose fibers of Akai while maintaining mechanical stability (Akai Para 107) and thus result in a sheet with the same properties as presently claimed.
“(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223).

Regarding claim 25, Akai discloses the cellulose is chemically modified such as by heterocyclic compounds and acids (Akai Paras 24, 27, 31).
Akai does not disclose chemical modification of cellulose fibers by phosphoric acid group or derivation thereof.
Fushimi discloses chemical treatment of microfibrous cellulose including a phosphorous-containing acid, specifically a phosphoric acid group (Fushimi Paras 9-10, 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the chemical treatment of Fushimi in the cellulose preparation of Akai in order to gain the benefit of low cost, easy handling and high fibrillation efficiency taught by Fushimi (Fushimi Para 40).

Regarding claim 29, Akai discloses the composite may have a resin layer as a separate sheet (Akai Paras 115, 160, 164, 230).

Regarding claim 30, Akai discloses the resin layer may be polycarbonate (Akai Paras 170-174).


Akai does not disclose the specific property (bending modulus measured in specific conditions) as presently claimed. However, given that Akai discloses the same materials, dimensions, and properties as described above, it is clear that the teachings of Akai encompass a sheet with the same properties as presently claimed.
Regarding claim 32, Akai discloses the solvent may include ethers of alcohols such as ethylene glycol, without limit, including polyethylene glycols (Akai Para 114).
With regards to the limitation that the layers are made of a mixture of the ultrafine cellulose fibers dispersion and aqueous solution of the oxygen-containing organic compounds, the Examiner would like to point out that the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

5.	Claims 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Akai (US 20120125547, already made of record) in view of Fushimi (JP 2014198928, already made of record) as applied to claim 16 above, and optionally further in view of Yano et al. (US 20110117319).
Regarding claims 21 and 33, Akai in view of Fushimi discloses the sheets of the composite sheet may be made with low porosity, i.e. high density (Akai Paras 119, 124). Akai discloses each cellulose sheet may have a thickness of preferably 5 to 250 microns and may have a basis weight of e.g. 40 g/m2 (Akai Paras 128, 129, 236, 237).
Akai in view of Fushimi does not explicitly disclose a density of the sheets.
Yano discloses a transparent nanofiber sheet (Yano Para 17) with low porosity of less than 5% (Yano Para 110) and high cellulose content of 90% to greater than 99% (Yano Paras 124, 125) including derivatized cellulose (Yano Para 197). Yano discloses compressed sheets with final thickness such as 50 or 60 microns (Yano Paras 210, 256, 276) and density of 1.53 g/cm3 (Yano Para 278, Table 2).
3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the porosity, thickness and thus density of the sheets of Akai in view of Fushimi according to the teachings of Yano in order to gain the benefit of high transparency, high modulus of elasticity, and effective use as a window or transparent substrate as taught by Yano (Yano Para 225), such modified densities including values greater than or equal to 1 or 1.4 g/cm3, up to 1.53 g/cm3 (Yano Para 278, Table 2).

Response to Arguments
6.	Applicant's arguments filed on August 30, 2021 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
Applicants state that, as shown in the Examples, the oxygen-containing organic compounds are mixed into the CNF dispersion in the form of an aqueous solution and that since the CNF dispersion is an aqueous dispersion, the oxygen-containing organic compounds must also be an aqueous solution in order to mix them uniformly with each other. Applicants assert that the Examples thus also show that the oxygen- containing organic compound is in an aqueous solution. As pointed out above, the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps has been considered, however it is unclear what distinctive structural characteristics are imparted laminate by the process steps. 
	Hence, the rejections are maintained.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787